internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp bo6-plr-152087-02 date date legend distributing controlled busine sec_1 busine sec_2 state a date shareholder a a b c d e dear this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondences dated date date date and december is summarized below plr-152087-02 distributing was incorporated as a subchapter_c_corporation in state a on date distributing directly conducts busine sec_1 and busine sec_2 distributing ha sec_2 classes of common_stock issued and outstanding those classes are voting common_stock class i common_stock and class ii common_stock the class ii shares are only issued to state a busine sec_1 agents and may only be sold back to distributing by those agent shareholders distributing currently has a shares of class i common_stock issued and outstanding this stock is owned by b shareholders of these shareholders shareholder a own sec_5 or more of such stock distributing currently has c shares of class ii common_stock issued and outstanding the class ii common_stock is owned by d shareholders who are all unrelated no shareholder own sec_5 percent or more of the class ii common_stock the class ii common_stock constitutes less than e of the total vote and value of the distributing common_stock issued and outstanding financial information has been received indicating that distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing wishes to reduce the cumbersome and expensive multiple state regulatory burden on busine sec_2 caused by distributing being involved in busine sec_1 in addition distributing management believes that the close relationship between busine sec_1 and busine sec_2 continuously puts busine sec_2 at a disadvantage with respect to competition the taxpayers have shown that a separation of busine sec_1 from busine sec_2 will eliminate the above mentioned burdens as well as result in other significant cost savings accordingly the taxpayer has proposed the following transaction i ii distributing will form controlled as a state a corporation distributing will transfer to controlled all of the assets and liabilities of busine sec_2 and certain investment_assets in exchange for voting controlled stock distributing will then hold all of the stock of controlled iii distributing will distribute all of the controlled voting_stock pro_rata to the class i common_stock shareholders of distributing iv no securities other than stock of controlled are being exchanged in the transaction the taxpayers have made the following representations in connection with the proposed transaction plr-152087-02 a b c d e f g no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following corporate business purposes to reduce the cumbersome and expensive regulatory burden on busine sec_2 caused by busine sec_1 being subject_to multiple state regulatory oversight to eliminate the close relationship between busine sec_1 and busine sec_2 that has continuously put busine sec_2 at a disadvantage with respect to competition there is no plan or intention by the shareholders or security holders of the distributing_corporation to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either the distributing or controlled_corporation after the transaction except for class ii common_stock such stock constitutes less than e of the total vote and value of the distributing common_stock issued and outstanding which distributing may purchase from the busine sec_1 agents upon their leaving distributing there is no plan or intention by either the distributing_corporation or the controlled_corporation directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either the distributing or controlled_corporation to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date h for purposes of sec_355 immediately after the distribution no person plr-152087-02 determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing fifty percent or more of the total value of all classes of stock of either distributing or controlled the total adjusted bases and the fair_market_value of the assets transferred to the controlled_corporation by the distributing_corporation each equals or exceeds the sum of the liabilities assumed by the controlled_corporation as determined under sec_357 the liabilities assumed in the transaction as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing does not have an excess_loss_account with respect to controlled stock payments made in connection with all continuing transactions if any between the distributing and controlled_corporation will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no intercorporate debt will exist between the distributing_corporation and the controlled_corporation at the time of or subsequent to the distribution of the controlled_corporation stock i j k l m n o plr-152087-02 p q r s t no two parties to the transaction are investment companies as defined in sec_368 and iv the gross assets of the trades_or_businesses that will be relied upon by distributing and controlled to satisfy the active_trade_or_business_requirement of sec_355 will in the aggregate have a fair_market_value that is not less than five percent of the total fair_market_value of the gross assets of the company directly operating such trades_or_businesses the distributing_corporation is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by the distributing or controlled_corporation to make an s_corporation_election pursuant to sec_1362 following the transaction the distributing and controlled_corporation will each continue the active_conduct of its business independently and with its separate employees the indebtedness owed by the controlled_corporation to the distributing_corporation after the distribution of the controlled_corporation stock will not constitute stock_or_securities based solely on the information submitted and the representations made we have concluded that the transfer by distributing of busine sec_2 assets as well as investment_assets to controlled in exchange for all of the controlled stock and the assumption by controlled of certain liabilities associated with the busine sec_2 assets transferred followed by the pro_rata distribution by distributing of all the controlled stock to the distributing shareholders will constitute a reorganization within the meaning of sec_368 of the internal_revenue_code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its receipt of controlled stock in exchange for the transfer of assets to and the assumption_of_liabilities by controlled sec_361 and b and sec_357 no gain_or_loss will be recognized by controlled upon its receipt of assets in exchange for its issuance of shares of controlled stock sec_1032 controlled’s basis in the assets received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 plr-152087-02 the holding_period of each asset received by controlled from distributing will include the period during which distributing held such asset sec_1223 distributing will not recognize gain_or_loss upon the distribution of the stock in controlled to the distributing shareholders sec_361 no gain_or_loss will be recognized to and no amounts will be included in the income of the distributing shareholders upon their receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of the distributing shareholders after the distribution will equal the aggregate adjusted_basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each under sec_1_358-2 the holding_period of the controlled stock received by the distributing shareholders will in each instance include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the day of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 we express no opinion about the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited a s precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated plr-152087-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours reginald mombrun assistant to the branch chief branch office of associate chief_counsel corporate
